IN THE MISSOURI COURT OF APPEALS
                       WESTERN DISTRICT

MARK WAGNER,                                             )
                                                         )
                                         Appellant,      )
                                                         )
                                                              WD81992
v.                                                       )
                                                         )
                                                              OPINION FILED:
                                                         )
                                                              March 5, 2019
MISSOURI STATE BOARD OF                                  )
NURSING,                                                 )
                                                         )
                                      Respondent.        )


                     Appeal from the Circuit Court of Cole County, Missouri
                              The Honorable Jon E. Beetem, Judge

                   Before Division Three: Mark D. Pfeiffer, Presiding Judge, and
                      Lisa White Hardwick and Anthony Rex Gabbert, Judges

        Mr. Mark Wagner (“Wagner”) appeals from the judgment of the Circuit Court of Cole

County, Missouri (“circuit court”), affirming the decision of the Missouri State Board of Nursing

(“Board”), which found cause to discipline and imposed discipline against Wagner’s nursing

license, which discipline consisted of suspension for six months, followed by probation for three

years, subject to terms and conditions. We affirm the circuit court’s judgment.1



        1
           In an appeal from the circuit court’s judgment following judicial review of an administrative agency’s
decision, this court reviews the decision of the administrative agency and not the judgment of the circuit court.
Curtis v. Mo. Bd. for Architects, Prof’l Eng’rs, Prof’l Land Surveyors & Prof’l Landscape Architects, 534 S.W.3d
                                Factual and Procedural Background

        Wagner had been licensed by the Board since 1996 as a registered professional nurse,

license number RN 145493. He also held a nursing license in the State of Kansas. He had been

employed at Olathe Medical Center for ten years. One of his coworkers on January 21, 2014,

was a nineteen-year-old female nurse aide, F.D.C. On that date, Wagner was forty-eight years

old. F.D.C. would assist Wagner in caring for some of his patients. In addition to Wagner’s

professional relationship with F.D.C., Wagner admitted that he would “flirt” with her at work.

He did not have a personal relationship with her outside of work. Wagner justified his flirting as

his way of trying to make F.D.C. “feel more comfortable” because he felt she was not fitting in

too well in her role as part of the team at Olathe Medical Center.

        On the night of January 21, 2014, one of Wagner’s patients, an elderly gentleman, had

been repeatedly getting out of bed and complaining of pain and nausea. About 11:00 p.m., the

patient jumped out of bed, setting off his bed alarm. Wagner ran into the patient’s room. After

Wagner took the patient to the bathroom and then took him back to bed, Wagner returned to the

nurses’ station. When F.D.C. finished taking patients’ vital signs, she came to the nurses’

station. Wagner informed her that she needed to take orthostatic vitals on the patient Wagner

had just taken to the bathroom. Wagner told F.D.C. that the patient should be awake. Wagner

accompanied F.D.C. to assist her.            Upon arrival into the patient’s room, to Wagner’s

“amazement,” the patient was asleep. Wagner then proceeded to offensively touch F.D.C. on her

buttocks, without invitation or permission, while telling her they should leave the patient alone

and get his orthostatic vitals later.




264, 267 (Mo. App. W.D. 2017). However, in our mandate, we reverse, affirm, or otherwise act upon the circuit
court’s judgment. Id. at 267 n.3. See Rule 84.14.

                                                     2
        As a direct result of Wagner’s misconduct related to the offensive touching of F.D.C.,

Wagner was charged in the District Court of Johnson County, Kansas, by amended complaint

with misdemeanor battery in violation of K.S.A. 21-5413 and K.S.A. 21-6602(a)(2) for

unlawfully and knowingly causing physical contact with F.D.C., “done in a rude, insulting or

angry manner.” On January 30, 2015, Wagner pleaded guilty as charged. The court sentenced

Wagner to an underlying jail term of six months, suspended execution of the sentence, and

placed him on probation for a term of twelve months. The sentencing court also imposed several

special conditions on Wagner’s probation, including following the recommendations of a sex

offender evaluation, registering pursuant to K.S.A. 22-4906(i), and having no contact with

F.D.C. Additionally, Wagner’s probation officer did not allow Wagner to work as a nurse while

on probation.

        The Board’s Division of Professional Registration filed a Request for Disciplinary

Hearing with the Board, alleging that Wagner’s plea of guilty to misdemeanor battery in the

District Court of Johnson County, Kansas, constituted cause to discipline his nursing license

pursuant to section 335.066.2(2). The Board conducted a disciplinary hearing at which Wagner

testified. Among the documents the Board received into evidence were certified copies of the

records from Wagner’s case in the District Court of Johnson County, Kansas, including the

initial complaint as well as the amended complaint, to which Wagner pleaded guilty, and the

judgment. The certified court records cited K.S.A. 21-5413 and K.S.A. 21-6602(a)(2).2 The




        2
          K.S.A. section 21-5413(a)(2) provides: “Battery is: . . . knowingly causing physical contact with another
person when done in a rude, insulting or angry manner.” K.S.A. section 21-6602 classifies misdemeanors and terms
of confinement and provides at section 21-6602(a)(2) that a sentence for a class B misdemeanor “shall be a definite
term of confinement in the county jail which shall be fixed by the court and shall not exceed six months.”

                                                        3
language in the amended complaint3 tracked the language of K.S.A. 21-5413 and classified the

misdemeanor as a class B misdemeanor pursuant to section 21-6602(a)(2).

       The Board issued its Findings of Fact, Conclusions of Law, and Disciplinary Order

(“disciplinary order”). The Board cited K.S.A. 21-5413 and K.S.A. 21-6602(a)(2) in its Findings

of Fact and quoted both statutes in its Conclusions of Law. The Board determined that there was

cause to discipline Wagner’s nursing license for his sexual advances toward a nineteen-year-old

nurse aide coworker by offensively touching her on her buttocks, without invitation or

permission, in a patient’s room while the patient was asleep. The Board determined that Wagner

was subject to discipline because the definition of the battery offense Wagner pled guilty to, as

relevant to this appeal, involved moral turpitude. The Board suspended Wagner’s nursing

license for six months, followed by three years’ probation, subject to terms and conditions.

       Wagner petitioned for judicial review of the Board’s disciplinary order. The circuit court

entered judgment, affirming the Board’s decision.

       Wagner timely appeals.

                                            Standard of Review

       “‘Article V, section 18 of the Missouri Constitution articulates the standard of judicial

review of administrative actions.’” Owens v. Mo. State Bd. of Nursing, 474 S.W.3d 607, 611

(Mo. App. W.D. 2015) (quoting Albanna v. State Bd. of Registration for Healing Arts, 293
S.W.3d 423, 428 (Mo. banc 2009)). On appeal, we must determine whether the actions of the

agency “‘are authorized by law, and in cases in which a hearing is required by law, whether the

       3
           The amended complaint alleged:

       COUNT I – That on or about the 21st day of January, 2014 in the City of Olathe, County of
       Johnson, State of Kansas MARK WILLIAM WAGNER did then and there unlawfully and
       knowingly cause physical contact with another person, to-wit: F.D.C., done in a rude, insulting or
       angry manner, a class B person misdemeanor, in violation of K.S.A. 21-5413 and
       K.S.A. 21-6602(a)(2). (battery)


                                                       4
same are supported by competent and substantial evidence upon the whole record.’” Id. (quoting

MO. CONST. art. V, § 18). We view the evidence objectively and not in the light most favorable

to the agency’s decision. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc

2003).

         We will affirm the agency’s decision unless it:

         (1) Is in violation of constitutional provisions;

         (2) Is in excess of the statutory authority or jurisdiction of the agency;

         (3) Is unsupported by competent and substantial evidence upon the whole record;

         (4) Is, for any other reason, unauthorized by law;

         (5) Is made upon unlawful procedure or without a fair trial;

         (6) Is arbitrary, capricious or unreasonable;

         (7) Involves an abuse of discretion.

§ 536.140.2.4 “We will not substitute our judgment for that of the administrative agency on

factual matters, but we review any questions of law concerning an agency’s decision de novo.”

Owens, 474 S.W.3d at 611. “The Board’s decision is presumed valid, and the burden is on the

party attacking it to overcome that presumption.” Curtis v. Mo. Bd. for Architects, Prof’l Eng’rs,

Prof’l Land Surveyors & Prof’l Landscape Architects, 534 S.W.3d 264, 267 (Mo. App. W.D.

2017) (internal quotation marks omitted).

                                                Analysis

         Wagner raises three points on appeal. In his first point, he asserts that the Board acted in

excess of its statutory authority in that misdemeanor battery does not meet the requirements of

section 335.066.16 that the offense must involve the qualifications, functions, or duties of a


         4
         All statutory references are to the REVISED STATUTES OF MISSOURI 2000, as updated by the 2013
Cumulative Supplement.

                                                    5
licensed nurse; involve fraud, dishonesty, or an act of violence; or involve moral turpitude. In

his second point, he contends that the Board’s decision was unsupported by competent and

substantial evidence upon the whole record because the record does not include a copy of the

Kansas statute that Wagner is alleged to have violated. In his third point, he avers that the Board

acted in excess of its statutory authority in requiring him, as a disciplinary sanction, to comply

with notice, practice, and reporting requirements for out-of-state practice, because the Board had

no authority over his conduct subject to licensure in a sister state.

                                               Point I

       First, Wagner asserts that the Board acted in excess of its statutory authority when it

found he was subject to discipline. He claims that the simple battery, to which he pleaded guilty

in the District Court of Johnson County, Kansas, does not meet the requirements of

section 335.066.16 that the offense must involve the qualifications, functions, or duties of a

licensed nurse; involve fraud, dishonesty, or an act of violence; or involve moral turpitude.

Wagner admits that his conduct was “boorish,” “rude,” and perhaps “insulting” but that it was

not an act of moral turpitude.

       “A determination of whether a cause exists to discipline a nursing license under

section 335.066.2 is generally made by the Administrative Hearing Commission.” Owens, 474
S.W.3d at 611 (citing § 335.066.3). “In those circumstances, the Board holds a hearing only to

determine what level of discipline, if any, to impose on the licensee.” Id. (citing § 335.066.4).

“However, in August 2013, the Missouri General Assembly added a provision to section 335.066

allowing the Board to make its own determinations regarding cause for discipline in certain

circumstances.” Id. (citing § 335.066.16). “One such circumstance is where the Board possesses




                                                  6
certified court records for an offense involving . . . moral turpitude.”                             Id. (citing

§ 335.066.16(1)(a)). Section 335.066.16 provides in pertinent part:

        (1) The board may initiate a hearing before the board for discipline of any
        licensee’s license . . . upon receipt of one of the following:

                 (a) Certified court records of a finding of guilt or plea of guilty or nolo
                 contendere in a criminal prosecution under the laws of any state or of the
                 United States for any offense involving the qualifications, functions, or
                 duties of any profession licensed or regulated under this chapter, for any
                 offense involving fraud, dishonesty, or an act of violence, or for any
                 offense involving moral turpitude, whether or not sentence is imposed;
        ....

        (3) Upon a finding that cause exists to discipline a licensee’s license, the board
        may impose any discipline otherwise available.

(Emphasis added.)

        The Board used the procedural mechanism of section 335.066.16 to hold a hearing and

determine that there was cause to discipline Wagner’s nursing license. The offenses constituting

cause to discipline a nursing license are stated in the disjunctive. Thus, although the Board

determined that Wagner’s offense was not one reasonably related to the functions or duties of a

nurse, the Board concluded that cause existed to discipline Wagner’s nursing license because, in

pertinent part, the battery charge Wagner pleaded guilty to (and for which he was subject to

court-imposed conditions on his probation that included sex offender evaluation, treatment, and

registration) was an offense involving moral turpitude.5

        “Moral turpitude” is defined as “‘an act of baseness, vileness, or depravity in the private

and social duties which a man owes to his fellowman or to society in general, contrary to the

accepted and customary rule of right and duty between man and man; everything done contrary

to justice, honesty, modesty, and good morals.” Owens, 474 S.W.3d at 612 (quoting In re Frick,

        5
           Though the Board also listed other grounds in support of its finding that cause existed to discipline
Wagner’s nursing license, given our conclusion as to the Board’s findings relating to Wagner’s moral turpitude, we
need not and do not discuss the other bases upon which the Board supported its disciplinary action.

                                                        7
694 S.W.2d 473, 479 (Mo. banc 1985)). “With regard to the matter of ‘moral turpitude,’ it has

been said that there are three classifications of crimes.” Brehe v. Mo. Dep’t of Elementary &

Secondary Educ., 213 S.W.3d 720, 725 (Mo. App. W.D. 2007) (internal quotation marks

omitted). According to the Brehe court, crimes involving moral turpitude have been classified

as:

         (1) crimes that necessarily involve moral turpitude, such as frauds; (2) crimes “so
         obviously petty that conviction carries no suggestion of moral turpitude,” such as
         illegal parking; and (3) crimes that “may be saturated with moral turpitude,” yet
         do not involve it necessarily, such as willful failure to pay income tax or refusal to
         answer questions before a congressional committee.

Id. (quoting Twentieth Century-Fox Film Corp. v. Lardner, 216 F.2d 844, 852 (9th Cir.1954)).6

“Under the first category, commission of the crime itself establishes that it necessar[il]y involved

moral turpitude.” Owens, 474 S.W.3d at 612. “If the offense, however, falls in the third

category, an inquiry must be made into the circumstances surrounding the offense to show moral

turpitude.” Id. Accordingly, the Board could discipline a nurse’s license for either a category 1

or category 3 offense. The Board found that battery was both a category 1 and a category 3

crime.

         The Board’s finding that battery was a category 3 crime was based on the fact that

Wagner, who was forty-eight years old at the time, made a sexual advance toward a young

woman under his supervisory authority by offensively touching a nineteen-year-old nurse aide

coworker on her buttocks, without invitation or permission, in a patient’s room while the patient

was asleep and that “[h]is actions involve[d] depravity and were contrary to good morals.” Of

corresponding relevance, in addition to sentencing Wagner to an underlying jail term of six


         6
           The Brehe court clarified that for category 1 crimes necessarily involving moral turpitude, including
first-degree murder and rape, it is necessary only for the agency to show that there was a conviction or a guilty plea,
whether or not sentence was imposed. Brehe v. Mo. Dep’t of Elementary & Secondary Educ., 213 S.W.3d 720, 725
(Mo. App. W.D. 2007).

                                                          8
months, suspending execution of the sentence, and placing him on probation for a term of twelve

months, the District Court of Johnson County, Kansas, ordered that Wagner undergo sexual

abuse counseling (“[s]ex offender evaluation follow recommendations”), “register pursuant to

K.S.A. 22-4906(i),”7 and have “[n]o contact with F.D.C.” Clearly, the district court found the

circumstances surrounding the offense to which Wagner pleaded guilty were indicative of a

pattern of sexual abuse exhibited by Wagner and were not, as Wagner described it,

circumstances merely indicative of isolated poor judgment.

        In a case involving the discipline of an attorney’s license, 8 the Missouri Supreme Court

looked at the circumstances surrounding the attorney’s conduct in determining whether his

improper sexual advances toward his client were violative of the disciplinary rule prohibiting an

attorney from “engag[ing] in illegal conduct involving moral turpitude.” In re Littleton, 719
S.W.2d 772, 775 (Mo. banc 1986). In Littleton, the attorney made sexual advances toward his

client by brushing his hands across her breasts while in his car. Id. at 774. The Court concluded

that the conduct exhibited by the attorney was “contrary to justice, honesty, modesty and good

morals” and violated the disciplinary rule, citing a case in which the Supreme Court of Indiana

determined that an attorney who grabbed his female client, kissed her, and raised her blouse was

guilty of illegal conduct involving moral turpitude. Id. at 776 (citing In the Matter of Adams,

428 N.E.2d 786 (Ind. 1981)).

        7
            K.S.A. 22-4906(i) of the Kansas Offender Registration Act provides:

        Notwithstanding any other provision of law, if a diversionary agreement or probation order, either
        adult or juvenile, or a juvenile offender sentencing order, requires registration under the Kansas
        offender registration act for an offense that would not otherwise require registration as provided in
        K.S.A 22-4902(a)(5), and amendments thereto, then all provisions of the Kansas offender
        registration act shall apply, except that the duration of registration shall be controlled by such
        diversionary agreement, probation order or juvenile offender sentencing order.
        8
           Many of the cases in Missouri that discuss crimes involving moral turpitude are appeals of attorney
discipline proceedings where the Missouri Supreme Court held that an attorney’s conduct brought the lawyer’s
judgment into question and undermined public confidence in the Bar. See cases cited in Brehe, 213 S.W.3d at 726.

                                                         9
       Here, Wagner and F.D.C. were in a professional relationship.              Wagner was a

forty-eight-year-old licensed nurse. F.D.C. was a nineteen-year-old nurse aide. F.D.C. had a

right to expect that Wagner would conduct himself in a professional manner. However, Wagner

chose to exploit that professional relationship when he made uninvited sexual advances by

unlawfully and knowingly causing physical contact with F.D.C. by slapping her on the buttocks

in an offensive, insulting, and sexual manner.      We find persuasive the cases holding that

improper sexual advances with corresponding uninvited physical contact to another person is

conduct involving moral turpitude.       The Board, therefore, had the authority to discipline

Wagner’s nursing license under section 335.066.16, given that Wagner’s guilty plea to battery

was a crime involving moral turpitude.

       Point I is denied.

                                             Point II

       Second, Wagner contends that the Board’s decision was unsupported by competent and

substantial evidence upon the whole record because the record does not include a copy of the

Kansas statute under which Wagner pleaded guilty to battery.

       Section 536.070(6) expressly permits administrative agencies to “take official notice of

all matters of which the courts take judicial notice.” Under section 490.080 of The Uniform

Judicial Notice of Foreign Law Act: “Every court of this state shall take judicial notice of the

common law and statutes of every state, territory and other jurisdiction of the United States.”

“[A] court takes judicial notice of a foreign statute where the pleading informs ‘that the law of

another state is relied upon or contains allegations which show that the law of another state must

be applied.’”   Nelson v. Hall, 684 S.W.2d 350, 357-58 (Mo. App. W.D. 1984) (quoting

Rule 55.21(b)). See also Robinson v. Gaines, 331 S.W.2d 653, 655 (Mo. 1960) (taking judicial



                                               10
notice of law in another state where pleading relied on law of another state or contained

allegations showing that law of another state must be applied). “A litigant may also induce the

judicial notice of a foreign statute by any other means which imparts to the adversary reasonable

notice of that purpose.” Nelson, 684 S.W.2d at 358 (citing § 490.110). “[W]here a cause of

action exists by virtue of a foreign statute . . . , the existence of the statute . . . may be shown to

the court by a pleading, or by other reasonable notice that the litigant relies upon the law of that

other state or that such law necessarily appertains to decide the cause of action.” Id.

       Here, the Request for Disciplinary Hearing alleged that Wagner’s plea of guilty to the

class B misdemeanor of battery in violation of K.S.A. 21-5413 and K.S.A. 21-6602 in the

District Court of Johnson County, Kansas, constituted cause to discipline his nursing license

pursuant to section 335.066.2(2). Attached to the Request and incorporated by reference were

certified copies of the complaint, the amended complaint (to which Wagner pleaded guilty), and

the judgment from Wagner’s case in the District Court of Johnson County, Kansas. The certified

court records, which cited K.S.A. 21-5413 and K.S.A. 21-6602(a)(2), were among the documents

offered and received into evidence by the Board at the disciplinary hearing. An administrative

agency’s records and documents are permitted to be treated as part of the record “by reference

thereto when so offered.” § 536.070(5). In its disciplinary order, the Board quoted the pertinent

portions of the cited Kansas statutes and discussed the statutory language in its analysis.

       The Request for Disciplinary Hearing was a pleading that informed the Board that

Wagner pleaded guilty to the class B misdemeanor of battery in violation of the law of another

state, specifically K.S.A. 21-5413 and K.S.A. 21-6602, which constituted cause for the Board to

take disciplinary action against Wagner’s nursing license. Attached to the Request were certified

copies of the court records related to Wagner’s guilty plea. The record indicates that Wagner



                                                  11
received the Request and the attachments thereto, which imparted to him reasonable notice that

the Board was relying on his guilty plea to violation of the Kansas laws cited therein as the basis

upon which to take disciplinary action against his nursing license.

        The Board took official notice of the Kansas statutes. The Request and the attached

certified copies of the complaint, the amended complaint (to which Wagner pleaded guilty), and

the judgment, informed the Board and reasonably notified Wagner that his violation of Kansas

law was relied upon to constitute cause to discipline his nursing license. Those documents were

received into evidence at Wagner’s disciplinary hearing. The Board’s records and documents are

permitted to be treated as part of the record “by reference thereto when so offered.”

§ 536.070(5).

        Point II is denied.

                                                    Point III

        In Wagner’s third point, he avers that the Board acted in excess of its statutory authority

in requiring him, as a disciplinary sanction, to comply with notice, practice, and reporting

requirements for out-of-state practice, because the Board had no authority over his conduct

subject to licensure in a sister state. Wagner argues that the “Employment Requirements” and

“Employment Restrictions” contained in the Board’s disciplinary order were intended by the

Board “to apply wherever he practices the profession of nursing” because the requirements “are

not limited, by their terms, to his practice in Missouri.” He contends that the Board “has no

jurisdiction to invade the territorial jurisdiction of the Kansas Board, which has not . . .

disciplined him for the conduct underlying this case.”9



        9
           Of some relevance, however, is that the Kansas court decision, which imposed probation terms upon
Wagner, ultimately resulted in his probation officer refusing to permit Wagner to be employed as a nurse during the
entire twelve-month term of his probation.

                                                        12
       Chapter 335 of the Nursing Practice Act governs the licensing of the nursing profession

in Missouri. Section 335.066.16(1)(a) gives the Board the authority to initiate a hearing for

discipline of a nurse’s license upon receipt of certified court records of a plea of guilty in a

criminal prosecution under the laws of any state for specified offenses. The Board received

certified court records from the District Court of Johnson County, Kansas, that Wagner pleaded

guilty to misdemeanor battery. “Upon finding that cause exists to discipline a [nurse’s] license,

the [B]oard may impose any discipline otherwise available.” § 335.066.16(3).

       The Board found that the appropriate level of discipline for Wagner’s nursing license was

suspension and probation in order to safeguard the public health. Wagner was also ordered to

comply with certain terms and conditions during his suspension and probation. He was required

to keep the Board informed of his current place of employment and any employment changes, to

provide a copy of the disciplinary order to any current or potential employer, and to provide the

Board with a quarterly job performance evaluation completed by his supervisor.            He was

restricted to only working as a nurse where there was on-site supervision by another nurse or

physician, and to not working in home health care, hospice, or in a healthcare-related position for

a temporary employment agency, or as a healthcare-related independent contractor. The terms

and conditions imposed on Wagner’s Missouri nursing license regarding job performance and

supervision, whether his place of employment was physically located inside or outside of the

State of Missouri, relate to the Board’s oversight responsibility to protect the health of the

Missouri public.

       Wagner also holds a nursing license in the State of Kansas. If Wagner violated the

restrictions imposed by the Board on his Missouri nursing license by working under his Kansas

nursing license without on-site supervision, or working in home health care, or in a



                                                13
healthcare-related position for a temporary employment agency, or as a healthcare-related

independent contractor, the Board would have no authority to regulate his practice of nursing

under his Kansas nursing license—only his Missouri nursing license. Wagner’s Kansas nursing

license is still subject to the authority of the Kansas State Board of Nursing. The Board’s

disciplinary order does not invade the territorial authority of the Kansas State Board of Nursing.

In other words, the Board is only placing restrictions on Wagner if he wishes to retain his

Missouri nursing license. This, the Board is authorized to do.

       Point III is denied.

                                           Conclusion

       The judgment of the circuit court is affirmed.

                                             /s/Mark D. Pfeiffer
                                             Mark D. Pfeiffer, Presiding Judge

Lisa White Hardwick and Anthony Rex Gabbert, Judges, concur.




                                               14